Citation Nr: 1540247	
Decision Date: 09/18/15    Archive Date: 10/02/15

DOCKET NO.  08-38 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a disability characterized by recurrent abdominal pain and vomiting.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1988 to August 1992.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Cleveland, Ohio, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in May 2011.  A transcript of the hearing is associated with the claims file.

In September 2011, the Board reopened and remanded this case for further development.  The case was again remanded in January 2014.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's remand requested that the Veteran be afforded a gastrointestinal examination.  However, only a review of available records was performed, without the presence of the Veteran.  Given that the Veteran's October 2011 VA examination did not diagnose him with a disability, the Veteran's presence at an in-person examination would be critical; the Board notes that the examination directives asked the examiner to provide an opinion on any gastrointestinal disability present "now" or at any time since the Veteran's January 2006 claim.  

Moreover, the Board directed the examiner to specifically consider a September 2006 letter from a VA nurse practitioner who noted that the Veteran received treatment for biliary tract disease.  However, this letter was not considered; the examiner wrote that he was unable to find it in the Veteran's claims file.  This letter has been noted in VBMS, and must be considered.  

The Board's remand directives also instructed the examiner to opine on whether any gastrointestinal disability present during the period on appeal had its onset during service, was otherwise related to active duty, or was due to or aggravated by the Veteran's service connected migraine headaches.  However, while the examination report documented various gastrointestinal disabilities noted in the Veteran's treatment records, including gastroesophageal reflux disease, during the period on appeal, opinions were not provided as to any of these disabilities.  Rather, the examiner made the conclusory statement that these were only possible diagnoses to explain the Veteran's symptoms and did not represent a formal diagnosis.  On remand, opinions should be provided as to each disability noted in the record, or detailed rationale should be provided as why such assessments do not represent formal diagnoses.  

Finally, the Board notes that the examiner opined that there is no evidence of a chronic multisymptom illness, specifically noting that the Veteran did not meet the criteria for irritable bowel syndrome.  However, 38 U.S.C.A. § 3.317(a)(2)(i)(B)(3) specifically states that a medically unexplained chronic multisymptom illness includes functional gastrointestinal disorders.  The note to this provision explains that such disorders include functional vomiting and functional abdominal pain syndrome.  The examiner did not consider these other functional gastrointestinal disorders.  Given that the Veteran's records show a lengthy history of vomiting and abdominal pain, the examiner must consider these and any other relevant functional gastrointestinal disorders in making an opinion.  

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran a gastrointestinal examination, including gastroesophageal reflux disease or esophageal disorders, to determine the nature and etiology of any gastrointestinal disability.  

The examiner should note review of the claims file, including the records related to the Veteran's diagnosis of GERD and treatment for biliary tract disease and the October 2011 VA examination.  See March 2000, September 2008, and November 2011 VA treatment records, September 2006 VA letter, and October 2011 VA examination report.

For any gastrointestinal disability, including gastroesophageal reflux disease, esophageal disorder and/or biliary tract disease present now or at any time since the January 2006 claim, the examiner should indicate whether it is at least as likely as not (50 percent probability or greater) that it had its clinical onset during service or is otherwise related to active duty.  If not, is it proximately due to or aggravated by the Veteran's service-connected migraine headaches?  If aggravated, specify the baseline of gastrointestinal disability prior to aggravation, and the permanent, measurable increase in gastrointestinal disability resulting from the aggravation.  Finally, if no gastrointestinal disability is diagnosed, is it an undiagnosed illness that is manifested to a compensable degree or a manifestation of a chronic multisymptom illness, such as irritable bowel syndrome and other functional gastrointestinal disorders, to include functional vomiting and functional abdominal pain syndrome?  The examiner should provide a reasoned rationale for all opinions provided.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

No action is required of the Veteran until notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2014). The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

